 

 

19-0876-CV-W-BP -p

™A0 241
(Rev. 1204)

PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF
HABEAS CORPUS BY A PERSON IN STATE CUSTODY

 

United States District Court

 

District: LLee/ er AL

 

Name (under which you were convicted):

HUonés D. Ru Lf

 

Docket or Case No.:

121 lo-CROCTUW

 

Place of Confinement :

 

Wes bom Wo ssoutt Correchiona!, Center

Prisoner No.:

IZ 77545

 

Abn (include the name r which you were convicted)

bn@ db. af

herrie

ondent (authorized Fors custody of petitioner)

rASAM

 

 

The Attorney General of the State of Wj 88OaUi

 

PETITION

1. (a) Name and location of court that entered the judgment of conviction you are challenging:

(b) Criminal docket or case number {if you know):

2. (a) Date of the judgment of conviction {if you know):
(b) Date of sentencing:
gl Length of sentence:
4, In this case, were you convicted on more than one count or of more than one crime?
&: Identify all crimes of which you were convicted and sentenced in this case:
6. (a) What was your plea? (Check one}

Ow Not guilty
O (2) Guilty

Oo Ys OF

Nolo contendere (no contest)

Insanity plea

Case 4:19-cv-00876-BP Document 1 Filed 10/30/19 Page 1 of 20

 
SAO 241 Page 3
(Rev. 12/04)

(b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did

you plead guiity to and what did you plead not guilty to?

(c) If you went to trial, what kind of trial did you have? (Check one)
GO ley OF Judge only
7. Did you testify at a pretrial hearing, trial, or a post-trial hearing?
O Yes OF No
8. Did you appeal from the judgment of conviction?
1 Yes OF No
9. If you did appeal, answer the following:
{a} Name of court:
(b) Docket or case number (if you know):
(c) Result:
(d) Date of result (if you know):
{e) Citation to the case (if you know):

(f) Grounds raised:

(g) Did you seek further review by a higher state court? Ye © No
If yes, answer the following:
(1) Name of court:
(2) Docket or case number (if you know):

(3) Result:

(4) Date of result (if you know):

Case 4:19-cv-00876-BP Document 1 Filed 10/30/19 Page 2 of 20
AO 24] Page 4
(Rev. 12/04)
(5) Citation to the case (if you know):
(6) Grounds raised:
(h) Did you file a petition for certiorari in the United States Supreme Court? O Yes 1 Wo

If yes, answer the following:
(1) Docket or case number (if you know):
{2} Result:

(3) Date of result (if you know):
(4) Citation to the case {if you know):
10. Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions
concerning this judgment of conviction in any state court? CO Yes Ol No
1. If your answer to Question 10 was "Yes," give the following information:
(a) (1) Name of court:
(2) Docket or case number (if you know):
(3) Date of filing (if you know);
(4) Nature of the proceeding:
(5) Grounds raised:

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes GO No

(7) Result:

(8) Date of result (if you know):

Case 4:19-cv-00876-BP Document 1 Filed 10/30/19 Page 3 of 20
SAO 241 Page 5
(Rev. 12/04)

(b) If you filed any second petition, application, or motion, give the same information:
(1) Name of court:
(2) Docket or case number (if you know):
(3) Date of filing (if you know):
(4) Nature of the proceeding:

(5) Grounds raised:

(5) Did you receive a hearing where evidencs was given on your petition, application, or motion?
O Yes O No
(7) Result:
(8) Date of result (if you know):
(c) If you filed any third petition, application, or motion, give the same information:
{1} Name of court:
(2) Docket or case number (if you know):
(3) Date of filing (if you know):
(4) Nature of the proceeding:
(5) Grounds raised:

Case 4:19-cv-00876-BP Document 1 Filed 10/30/19 Page 4 of 20
AC 24]
(Rev. 12/04)

12.

 

Page 6

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?

O Yes © No

(7) Result:

(8) Date of result (if you know):
(d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,
or motion?

(J) First petition: O Yes O No

(2) Second petition: OF Yes O No

(3) Third petition: OO Yes O No

(e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:

For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
supporting each ground.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available state-court
remedies on each ground on which you request action by the federal court. Also, if vou fail to set forth all the
grounds in this petition, you may be barred from presenting additional grounds at a later date.

GROUND ONE:

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.}:

(b) If you did not exhaust your state remedies on Ground One, explain why:

Case 4:19-cv-00876-BP Document1 Filed 10/30/19 Page 5 of 20
 

AO 241 Page 7
{Rev. 12/04)

(c) Direct Appeal! of Ground One:
(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes Ol No

(2) If you did not raise this issue in your direct appeal, explain why:

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
(1) Yes 0 No
(2) 1f your answer.to: Question (d)(7) is-"Yes," state:
Type of motion or petition:

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know);
Date of ihe court's decision:

Result (attach a copy of the court's opinion or order, if available):

(3) Did you receive a hearing on your motion or petition? J Yes iO No
(4) Did you appeal from the denial of your motion or petition? O Yes O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? O Yes iJ No

(6) If your answer to Question (d)(4) Is "Yes," state:

Name and location of the court where the appeal was filed:

Docket or case number (if you know):
Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

(7) 1f your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

Case 4:19-cv-00876-BP Document 1 Filed 10/30/19 Page 6 of 20
RAO 241
(Rev. 12/04)

 

Page &

(¢) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

used to exhaust your state remedies on Ground One:

GROUND TWO:

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

(>) If you did not exhaust your state remedies on Ground Two, explain why:

(c)

(d)

Direct Appeal of Ground Two:
(1) Ifyou appealed from the judgment of conviction, did you raise this issue? Cl Yes O No

(2) Ifyou did not raise this issue in your direct appeal, explain why:

Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
O Yes © No

(2) If your answer to Question (d\(1) is Yes," state:

Type of motion or petition:

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know):

Date of the court's decision:

Case 4:19-cv-00876-BP Document 1 Filed 10/30/19 Page 7 of 20
Sa! ‘ =

SA0 241 Page 9
(Rev. 12/04)

Result (attach a copy of the court's opinion or order, if available):

(3) Did you receive a hearing on your motion or petition? O Yes M No
(4) Did you appeal from the denial of your motion or petition? O Yes O No
(5) If your answer to Question (d)(4} is "Yes," did you raise this issue in the appeal? [1 Yes J No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

Docket or case number (if you know):
Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

(7) If your answer to Question (d)(4) or Question (d}(5) is "No,!-explain-why vou did not raise this issue:

(e} Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you :

have used to exhaust your state remedies on Ground Two

GROUND THREE:

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

Case 4:19-cv-00876-BP Document 1 Filed 10/30/19 Page 8 of 20
AO 241 Page 10
(Rev. 12/04)

(b) If you did not exhaust your state remedies on Ground Three, explain why?

{c) Direct Appeal of Ground Three:
(1) 1f you appealed from the judgment of conviction, did you raise this issue? O Yes O No

(2) If you did not raise this issue in your direct appeal, explain why:

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
O Ye OO No
(2) If your answer to Question (d)(1) is "Yes," state:
Type of motion or petition:

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know):
Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

(3) Did you receive a hearing on your motion or petition? O Yes OO No
(4) Did you appeal from the denial of your motion or petition? O Yes O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? [ Yes Ol No
(6} If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:
Docket or case number {if you know):

Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

Case 4:19-cv-00876-BP Document1 Filed 10/30/19 Page 9 of 20
nom: ae. a

SAO 241 Page 1]
(Rev, 12/04)

(7) If your answer to Question (4)(4) or Question (d)(5) is "No,” explain why you did not raise this issue:

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Three:

GROUND FOUR:

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

(b) If you did not exhaust your state remedies on Ground Four, explain why:

(c) Direct Appeal ef Ground Four:
(1) If you appealed from the judgment of conviction, did you raise this issue? TV Yes O No

(2) 'f you did not raise this issue in your direct appeal, explain why:

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
7 Yes OO No
(2) If your answer to Question (d)(!) is "Yes," state:

Type of motion or petition:

Case 4:19-cv-00876-BP Document 1 Filed 10/30/19 Page 10 of 20
 

BAO 24] Page 12
(Rev. 12/04)

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know):
Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

(3) Did you receive a hearing on your motion or petition? O Yes OF No
(4} Did you appeal from the denial of your ‘motion or petition? O Yes OF No
(5) If your answer to Question (d\(4)} is "Yes," did you raise this issue in the appeal? OJ Yes No
(6) If your answer to Question (d}{(4) is "Yes," state:

Name and location of the court where the appeal was filed:

Docket or case number (if you know):
Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

{7) Lf your answer to Question (d)(4)} or Question (d)(5) is "No," explain why you did not raise this issue:

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Four:

Case 4:19-cv-00876-BP Document 1 Filed 10/30/19 Page 11 of 20
 

AO 24) Page 13
(Rev. 12/04)

13. Please answer these additional questions about the petition you are filing:
(a) Have all grounds for relief that you have raised in this petition been presented to the highest state court
having jurisdiction? ( Yes EJ No
If your answer is "No," state which grounds have not been so presented and give your reason(s) for not

presenting them:

(by Ig there any ground in this petition that-has not been presented in -some-state or federal court? If so,

ground or grounds have not been presented, and state your reasons for not presenting them:

14, Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction
that you challenge in this petition? — O Yes No
If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues
taised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy

of any court opinion or order, if available.

15. Do you have any petition or appeal now pending (filed and not decided yet) in any court, cither state or federal, for
the judgment you are challenging? I Yes © No
If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the

raised.

Case 4:19-cv-00876-BP Document 1 Filed 10/30/19 Page 12 of 20
 

MAO 241 Page 14
(Rev. 12/04)

16. Give the name and address, if you know, of each attomey who represented you in the following stages of the
judgment you are challenging:

(a) At preliminary hearing:

(b) At arraignment and plea:

(c) At trial:

(d} At sentencing:

(c) On appeal:

(f In any post-conviction proceeding:

(g) On appeal from any ruling against you in 2 post-conviction proceeding:

17. Do you have any future sentence to serve after you complete the sentence for the judgment that you are

challenging? G Yes O No

(a) If so, give name and location of court that imposed the other sentence you will serve in the future:

(b) Give the date the other sentence was imposed:
(c) Give the length of the other sentence:
(d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the
future? O Yes O No
18. TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*

Case 4:19-cv-00876-BP Document 1 Filed 10/30/19 Page 13 of 20
 

AO 241 Page 15
(Rev. 12/04)

 

* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA").as contained in.28 U.S.C. § 2244(d)-provides in
part that:

(} A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the expiration
of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in violation of
the Constitution or Jaws of the United States is removed, if the applicant was prevented from
filing by such state action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme
Court, ifthe right has been newly recognized by the Supreme Court and made retroactively
applicable to cases on collateral review; or

(D} the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.

Case 4:19-cv-00876-BP Document 1 Filed 10/30/19 Page 14 of 20
AO 241 Page 16
(Rev. 12/04)

(2) The time during which a properly filed application for State post-conviction or other collateral review
with respect to the pertinent judgment or claim is pending shall not be counted toward any period of
limitation under this subsection.

Therefore, petitioner asks that the Court grant the following relief:

or any other relief to which petitioner may be entitled.

 

Signature of Attomey (if any)

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and cotrect and that this Petition for

Writ of Habeas Corpus was placed in the prison mailing system on (month, date, year).

Executed (signed) on (date).

 

Signature of Petitioner

If the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this petition.

IN FORMA PAUPERIS DECLARATION

 

[insert appropriate court)

Aubocitation for Relage of Crstitubior! Fecount

taformuton and Xa mene of phe Frhae fee.
Case 4:19-cv-00876-BP Document 1 Filed 10/30/19 Page 15 of 20
Attachment A

PETITION

(a) Jackson County Cir. Court - 415 E. 12st
{b) 1316- CRO0844-01

{a) 10/24/2014

(b) 1/9/2015

30 yrs

Yes

See attachment #B

(a) Guilty

(b) N/A

(c) N/A

No

No

N/A to a-h

Yes

(a) 1.) Jackson County Courthouse
2.) 1516-CV7006
3.) 4/15/2015
4.} Motion te vacate, set aside or correct the judgment or

sentence (Rule 24.035)
5.) Plea counsel, Willis Toney, provided ineffective assis-
tance of counsel in violation of Mr. Ruff's rights to
effective assistance of counsel and due process of law
as guaranteed by the 5th, 6th, and 14th amendments to
U.S. constitution, when he failed to investigate and
present mitigating evidence of Mr. Ruff's age and the
issue of adolescent development as it pertains to logic,
reasoning,. impulse control, and understanding the ‘long
eérm of decisions.
Yes
Denied
8/13/16

ao~aTA
.
et ee tee

(b) to 1-5
\ No
N/A

N/A

O-~IM

(1 of 3)

Case 4:19-cv-00876-BP Document 1 Filed 10/30/19 Page 16 of 20
12.

13.

14.

15.

(c)

(d)

(e)
(a)

(b)
(c)

(d)}

(e)
N/A
(a)
(b)
No

No

N/A to 1-5
6.) No

7.) N/A
8.) N/A
1.) Yes
2.) No

3.) No
N/A

Pleas counsel, Wiliis Toney, provided ineffective assistance
of counsel in violation of Mr. Ruff's rights to effective
assistance of counsel and due process of law as guaranteed
by the 5th, 6th, and 14th amendments to U.S. constitution,
when he failed to investigate and present mitigating evidence
of Mr. Ruff's age and the issue of adolescent development as
it pertains to logic, reasoning, impulse control, and under-
standing the long term of decisions.

N/A
1.) No
2.) I pled guilty
1.) Yes
2.) - Motion to vacate, set aside or correct the judgment or
sentence (Rule 24.035)
- Jackson County Courthouse
- 1516-CV7006
- 8/3/16
- See attachment C
3.) Yes
4.) Yes
5.) Yes
6.) Mo. Court of Appeals Western District
- WD80062
- July 17, 2018
- See attachment B
7.) N/A.
N/A

te all other grounds
Yes

N/A

(2 of 3)

Case 4:19-cv-00876-BP Document 1 Filed 10/30/19 Page 17 of 20
16.

17.

18.

(a)
(b)
(c)
(d)
(e)
(f£)
(g)
No

N/A

Tom Porto

Willis Toney

N/A

Willis Toney

N/A

Natalie Hull—-Hoge

Natalie Hull-Hoge

(3 of 3)

Case 4:19-cv-00876-BP Document 1 Filed 10/30/19 Page 18 of 20
 

Rhone Riff Tier S95

ec E.. te a es RECEIVER

Camerert
amererr, MISCET 30 AMID 46

CLERK, U.5. DISTRICT COURT
WESTERN DISTRICT OF {0
KANSAS CITY, MO

        
 

 

 
Case 4:19-cv-00876-BP Document 1 Filed 10/30/19 Page 20 of 20
